Case: 22-1299     Document: 6     Page: 1    Filed: 05/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 In re: BRYAN BRIGGS,
                         Appellant
                  ______________________

                        2022-1299
                  ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 4:21-mc-80235-DMR,
Magistrate Judge Donna M. Ryu.
                 ______________________

PER CURIAM.
                         ORDER
    Bryan Briggs filed a submission at the United States
District Court for the Northern District of California com-
mencing a miscellaneous action concerning a foreclosure of
his personal property, requesting “a total of $187,000.”
Complaint at 44, In re Briggs, No. 4:21-mc-80235-DMR
(N.D. Cal. Sept. 21, 2021), ECF No. 1. The court struck Mr.
Briggs’s filing as improper, directed him to re-file as a civil
complaint, and closed the matter. After the court denied
his motion for reconsideration, Mr. Briggs filed this appeal.
Responding to this court’s March 4, 2022 show cause order,
Mr. Briggs contends that we have jurisdiction.
    Our jurisdiction over final decisions of district courts is
circumscribed by 28 U.S.C. § 1295. Under that statute,
this court has jurisdiction only over district court cases
Case: 22-1299      Document: 6    Page: 2    Filed: 05/26/2022




2                                               IN RE: BRIGGS




arising under the patent laws, see § 1295(a)(1); or under
§ 1295(a)(4)(C); or certain cases against the United States
for claims “not exceeding $10,000 in amount,” 28 U.S.C.
§ 1346(a)(2), see 28 U.S.C. § 1295 (a)(2). Mr. Briggs’s mat-
ter falls outside of that limited jurisdiction. *
     When this court lacks jurisdiction, we may transfer to
another court, if it is in the interest of justice, where “the
action or appeal could have been brought at the time it was
filed.” 28 U.S.C. § 1631. Here, that court would be the
United States Court of Appeals for the Ninth Circuit.
    Accordingly,
    IT IS ORDERED THAT:
    The appeal and all transmittals are transferred pursu-
ant to 28 U.S.C. § 1631 to the United States Court of Ap-
peals for the Ninth Circuit.
                                   FOR THE COURT

May 26, 2022                       /s/ Peter R. Marksteiner
   Date                            Peter R. Marksteiner
                                   Clerk of Court




    *   The court also notes that Mr. Briggs has failed to
pay the docketing fee or file a completed motion for leave
to proceed in forma pauperis within the time set forth by
this court’s March 4, 2022 order.